Exhibit 10.18

AGREEMENT

by and between

Mr. Bruno A. Melzi, an Italian national residing at via Arata, 6 - 26012
Castelleone (CR) - (hereinafter, for convenience only, “Mr. Melzi”),

on the one side, and

Zimmer S.r.l., a company with registered offices at Via Milano, 6, 20097 San
Donato Milanese, Italy (the “Company”)

and

Zimmer, Inc., a corporation organized under the laws of the State of Delaware,
USA, with its headquarters at 345 East Main Street, Warsaw, Indiana USA 46580.
For purposes of this Agreement, the terms “Shareholder” and “Zimmer” mean
Zimmer, Inc. and/or the ultimate parent company of Zimmer Group, Zimmer
Holdings, Inc.

on the other side.

***

W h e r e a s

 

(a) Mr. Melzi has for a long time and until today performed activity as an
executive officer of the Shareholder and a member of the board of directors of
the Company;

 

(b) in particular, Mr. Melzi has acquired a long experience in, and knowledge
of, the research, development, manufacture, marketing, distribution and/or sale
of orthopaedic reconstructive, spinal and trauma devices, biologics, dental
implants and related surgical products;

 

(c) on December 12, 2012, Mr. Melzi and the Company signed an Agreement by
Private Deed effective March 31, 2013, by which date Mr. Melzi’s employment
relationship with the Company, as well as his position as a member of the board
of directors of the Company and as an executive officer of the Shareholder,
shall be terminated;

 

(d) pursuant to articles 2497 and following of the Italian civil code, the
Company is subject to the ultimate direction and coordination of the Shareholder
through Zimmer Holdings, Inc.;

 

(e) the Shareholder desires to secure the services and the experience of
Mr. Melzi as “Director” (Consigliere Delegato) of the Company effective as of
May 1, 2013, as better set forth below, and Mr. Melzi is willing to serve in
that capacity.

***

All the above Whereases being an integrating part of this Agreement, the Parties
have agreed to the following:

 

1. Appointment as “Director” (Consigliere Delegato)

 

1.1

Mr. Melzi accepts serving in the capacity of Director of the Company for the
term indicated in paragraph 7 below and the Shareholder shall cause the Company
to appoint Mr. Melzi (and keep



--------------------------------------------------------------------------------

  such appointment) as “Consigliere Delegato” for said period of time, pursuant
to article 1381 of the Italian civil code and under the terms of this Agreement.
The Shareholder shall cause the Company’s appropriate corporate bodies to adopt
a resolution reflecting, to the extent possible, the contents of this Agreement,
and Mr. Melzi shall accept the appointment under the terms and conditions of the
above resolution and subject to the terms of this Agreement.

 

1.2 The Shareholder shall cause the Company to grant to Mr. Melzi appropriate
powers to perform his obligations under this Agreement. The Shareholder reserves
the right, from time to time and as deemed more appropriate, to amend or reduce
the scope of the powers delegated to Mr. Melzi. The prior consent of Mr. Melzi
shall be required only in case of a significant broadening of the scope of
powers, which Mr. Melzi shall not unreasonably withhold.

 

1.3 The Shareholder reserves the right to cause the Company to appoint other
directors and/or delegate powers to other appointees.

 

1.4 During the term of this Agreement, Mr. Melzi shall not accept any other
position on the board of directors of a public and/or privately held
organization (other than a non-profit, charitable organization) without the
prior written approval of the board of directors of the Shareholder or the
President of the Shareholder.

 

1.5 The Shareholder shall also appoint Mr. Melzi to the board of directors of
Zimmer Gmbh and reserves the right to appoint him as well to the board of
directors of other legal entities belonging to the Zimmer Group as deemed fit
for the better performance of this Agreement. The parties acknowledge that
Mr. Melzi can be appointed in other legal entities belonging to the Zimmer Group
based within the territory of EMEA, unless otherwise agreed.

 

2. Activities

 

2.1 During the term of this Agreement, Mr. Melzi shall devote all of his
business time to the performance of his duties hereunder, which shall include
management of the Company with such authority and responsibility as are
customary for a Director, provided that, in exercising his authority and
performing his duties, he shall at all times be subject to the authority and
control of the Chairman and the Board of Directors of the Company and the
Shareholder, and shall be liable vis-à-vis the Shareholder according to the
Italian laws.

 

2.2 The activities that Mr. Melzi shall perform as provided for under paragraph
2.1 above shall include, but shall not be limited, to the following:

 

  A) transition executive leadership responsibilities for Zimmer’s Europe,
Middle East and Africa (EMEA) region;

 

  B) support and facilitate Zimmer’s Italian business and emerging markets
activities;

 

  C) support ongoing leadership and knowledge transfer with respect to key and
identified activities;

 

2



--------------------------------------------------------------------------------

  D) assist and support various special strategic projects as identified and
assigned from time to time by the Board of Directors of the Company or by the
Shareholder;

 

  E) assist with supporting and representing the Company at Eucomed as requested
or needed.

 

2.3 For the performance of the activities listed under paragraph 2.2 above,
Mr. Melzi is expected to spend an average of 4 working days per week calculated
over a period of six (6) consecutive months.

 

2.4 The parties acknowledge that the activities described above shall be
performed within the territory of EMEA, unless otherwise agreed in relation to
special projects.

 

3. Compensation

 

3.1 The Shareholder shall cause the Company to pay Mr. Melzi, and Mr. Melzi
undertakes to accept, as compensation for all the activities to be performed
under this Agreement, the annual fee of gross €355.920,00 (three hundred
fifty-five thousand nine hundred twenty Euros) to be paid by the Company to
Mr. Melzi in twelve (12) monthly instalments, each equal to gross €29.660,00
(twenty-nine thousand six hundred sixty Euros). The amount above includes also
the compensation referenced in paragraph 8.5 and is all-inclusive irrespective
of the number of legal entities that Mr. Melzi shall be appointed director of
under paragraph 1.5 above.

 

3.2 The Shareholder shall cause the Company to grant Mr. Melzi, for the time
that he will be performing his services under this Agreement, a healthcare
insurance policy similar to the one applied by the Company to their executives.

 

3.3 During the term of this Agreement, Mr. Melzi will be provided with a vehicle
model Audi S8 or equivalent, mobile phone and i-Pad device, office space and
administrative assistance as determined by the Company according to its
corporate policies. Mr. Melzi shall be entitled to use the Company’s vehicle
assigned to him from time to time also for private purposes.

 

3.4 The compensation above shall be paid net of applicable withholding taxes and
social charges due to INPS, assuming that Mr. Melzi is obliged to register with
the “Gestione Separata” under article 2, paragraph 26 of law n. 335 of August 8,
1995, by means of bank or postal transfer to the account that Mr. Melzi shall
indicate.

 

3.5 Mr. Melzi agrees and understands that he shall not be entitled to
participate in any compensation, benefit and/or equity programs of any Zimmer
Group company, unless otherwise provided under the terms of this Agreement.

 

4. Expenses

 

4.1

The Shareholder shall cause the Company to reimburse to Mr. Melzi, in accordance
with the Shareholder’s and the Company’s corporate travel and entertainment
policies, all reasonable and

 

3



--------------------------------------------------------------------------------

  necessary travel and other business expenses, specifically borne by Mr. Melzi
in connection with the performance of his duties. In order to obtain said
reimbursement, Mr. Melzi shall be required to provide adequate evidence of the
expenses that he will ask the Company to reimburse.

 

5. Ownership of Work

 

5.1 All business and technical data and information, including trade secrets,
all intellectual property rights, all inventions, discoveries, methods, designs,
know-how, chemical formulas, programs and/or services, whether or not
patentable, and all works of authorship (including illustrations, writings, mask
works, software and computer programs), created or conceived by Mr. Melzi during
the term of this Agreement and related to the existing or contemplated business
or research of the Company or of any of the Zimmer Group companies (including
the Shareholder) shall exclusively belong to the Company and/or, as the case may
be, to any appropriate Zimmer Group company. Mr. Melzi shall promptly disclose
to the Company and/or the Shareholder, in writing, all such data and
information, as well as all said rights, inventions and creations that, under
the provisions of this paragraph, belong to the Company and, to the maximum
extent permitted by applicable law, assigns to the Company all of his interest
in such inventions and works of authorship. During the term of this Agreement
and thereafter, Mr. Melzi shall cooperate with the Company, without any
compensation in addition to the one agreed upon under Section 3, in order to
grant only to the Company (or to a nominee appointed by the Company) any and all
rights, title and interests (including any registration rights) in such
intellectual property rights, inventions and all works of authorship (including
illustrations, writings, mask works, software and computer programs) and shall
execute any papers and do any acts which the Company and/or the Shareholder may
consider necessary to secure any and all rights relating to such inventions and
works of authorship, including all patents and copyrights in any country.

 

6. Confidentiality obligations

 

6.1

Mr. Melzi shall not, either during the course of this Agreement or at any time
after the termination thereof, for any purpose other than for the exclusive
benefit of the Company and/or the Shareholder and/or a Zimmer Group company,
communicate or disclose to any person whomsoever or otherwise make use of (and
shall use his best endeavours to prevent the publication or disclosure of) any
Confidential Information. Confidential Information includes technical or non
technical information, including patents, copyrights, secrets, trade secrets,
proprietary information, knowledge, know-how, chemical formulas or other
information concerning the business, strategic plans, finances, dealings,
transactions or affairs, operations, structures and methods, marketing and
distribution plans, strategies and techniques, drawing, models, processes,
apparatus, equipment, software programs, strategies, forecasts, pricing
policies, customer lists and information, vendor

 

4



--------------------------------------------------------------------------------

  programs, relationships, goodwill, HR-related information including
compensation and benefits and other information of the Company, of the
Shareholder or of any Zimmer Group company or of any of their respective
suppliers, customers or clients, coming to his knowledge during the course of
his relationship hereunder or otherwise. All information concerning past, actual
or anticipated activities or businesses of the Shareholder and/or the Company
and/or any Zimmer Group company shall be considered Confidential Information for
the purposes of this Agreement, unless indicated otherwise. This confidentiality
obligation shall not, for the duration of this Agreement, prevent any of the
above communications by Mr. Melzi, insofar as they are necessary or required in
order to perform the activity provided for under this Agreement.

 

6.2 Mr. Melzi agrees to keep as the Company’s property and to treat as
Confidential Information all memoranda, books, papers, letters, and all other
data in any way relating to the business and affairs of the Company, and all
copies thereof and therefrom, whether made by Mr. Melzi or otherwise coming into
Mr. Melzi’s possession or control. Mr. Melzi shall immediately surrender such
materials to the Company or to the Shareholder on the termination of this
Agreement irrespective of the grounds therefore, or upon Company’s and/or the
Shareholder’s first demand.

 

6.3 “Group” or “Group company” for the purposes of this Agreement shall mean the
group of companies that, under the provisions of article 2359 of the Italian
Civil Code, control the Company and/or the Shareholder, are controlled by the
Company and/or the Shareholder or by the same persons who, directly or
indirectly, control the Company and/or the Shareholder.

 

7. Duration

 

7.1 This Agreement shall be non-renewable and effective between the parties
starting as of May 1, 2013 and terminating as of April 30, 2016.

 

7.2 Upon the termination of this Agreement howsoever arising, Mr. Melzi shall
immediately resign as a Director of the Company and from all other positions (if
any) held with a Zimmer Group company and forthwith deliver to the Company all
price lists, lists of customers, correspondence, documents incorporating any
Confidential Information and all other correspondence, books, papers, materials
and/or all other property of the Company and/or of the Shareholder or of any
Zimmer Group company which may have been prepared by Mr. Melzi or have come into
his possession in the course of his performance hereunder or are under his power
or control and he shall not retain any copies thereof.

 

7.3 Upon termination of this Agreement howsoever arising, Mr. Melzi shall return
the Company’s vehicle assigned to him within ten (10) working days, keeping the
Company fully indemnified for any damages and costs related to the use of the
vehicle from the day following the date of effective termination until return of
the vehicle.

 

5



--------------------------------------------------------------------------------

8. Non Compete and Non Solicitation Covenants

 

8.1 Since Mr. Melzi is going to obtain, in the course of his performance
hereunder, the knowledge of Confidential Information (as defined under paragraph
6.1), regarding the business of the Company (as described below) and of other
Zimmer Group companies with which he may have relations, and since Mr. Melzi
will be dealing with the Company’s and Zimmer Group companies’ customers and
contacts, Mr. Melzi hereby agrees that he will not, for the entire period during
which he will perform his services under this Agreement, as well as during the
period of 12 (twelve) months following termination thereof for any reason:

 

  •  

either on his own account or for any other person, firm, company or organization
and in competition with the Company and/or the Shareholder and/or any Zimmer
Group company, directly or indirectly carry on or be engaged or concerned or
interested (whether as principal, shareholder, partner, director, officer,
employee, agent, consultant or any other capacity or any other way) with any
business and/or any ancillary services and any other trade or business regarding
the research, development, manufacture, marketing, distribution or sale of
orthopaedic reconstructive products, spinal devices, trauma devices, biologics,
dental implants, or related surgical products or services, including any new
product formulation, product modification, and/or product improvement (a) that
resembles or competes with a device, product, or process which the Company
and/or the Shareholder or any Zimmer Group company researched, manufactured,
marketed, distributed or sold during the duration of this Agreement and/or
(b) with which Mr. Melzi worked in the course of this Agreement or about which
Mr. Melzi obtained Confidential Information in the course of this Agreement, as
well as any other product, plan, business strategy and/or development process
that Mr. Melzi learns of during the term of this Agreement;

 

  •  

either on his own account or for any other person, firm, company or organization
directly or indirectly solicit or entice away or endeavour to solicit or entice
away any customer from the Company and/or the Shareholder and/or any Zimmer
Group company;

 

  •  

either directly or indirectly, approach, solicit, entice away or endeavour to
solicit or entice away, employ or offer employment to or procure the employment
of or in any manner persuade or attempt to persuade any person who, at the date
of the termination of this Agreement, was a director, officer, employee,
consultant or agent of the Company or of the Shareholder or of any other Zimmer
Group company, to terminate or discontinue his or her contract of service or
other business relationship with such company.

 

8.2 The covenants under paragraph 8.1 above shall be applicable to the entire
territory of the European Union, San Marino and the Vatican State, Andorra,
Switzerland, Principality of Liechtenstein and Principality of Monaco,
Montenegro, Serbia, Albania, Bosnia Herzegovina, Croatia, Ukraine, Moldova,
Belarus, Norway, Russia and Turkey.

 

6



--------------------------------------------------------------------------------

8.3 In the event that any of the restrictions under this Section is held void or
not capable of producing consequences, but would be valid and/or would produce
consequences if part of the wording thereof were deleted, such restriction shall
apply with such deletion and/or limiting its scope, as it may be necessary to
make it valid and effective.

 

8.4 Mr. Melzi agrees that in case of breach of any of the covenants undertaken
under paragraph 8.1 above, he shall be obliged to pay to the Shareholder, by way
of liquidated damages an amount equal to the sum of the gross annual fee payable
to Mr. Melzi under paragraphs 3.1, in the amount current at the date of the
relevant violation, without prejudice for any further damage and the right of
the Shareholder and/or the Company to activate any judicial remedy, also on an
injunctive basis, for the enforcement of the covenant.

 

8.5 The parties specifically acknowledge that a portion of the fees payable to
Mr. Melzi under paragraph 3.1 above, equal to 30% thereof has been specifically
agreed as compensation for the covenants under paragraph 8.1 above.

 

8.6 The covenants under paragraph 8.1 shall apply regardless of the reasons of
termination of this Agreement.

 

9. Survival of Provisions

 

9.1 The obligations of Mr. Melzi pursuant to Sections 5, 6, 8 and 16 of this
Agreement shall survive the termination of this Agreement.

 

10. Exclusion of Employment, Agency Relationship.

 

10.1 This Agreement does not create either an employment, or an agency or other
such direct relationship between the Shareholder and Mr. Melzi, since the common
intent of the parties is that, by means of the mutual obligations and covenants
undertaken herewith, they are willing to govern the relationship between
Mr. Melzi and the Company, as expressly set forth in the preamble to this
Agreement.

 

10.2 The Parties to this Agreement expressly exclude that the performance of the
services described in this Agreement by Mr. Melzi in favor of the Company may
establish either an employment relationship or a commercial agency agreement
between the Company and Mr. Melzi.

 

11. Notices

 

11.1 Unless otherwise expressly required, any and all notices or any other
communications regarding this Agreement shall be in writing and shall be given
by registered mail, return receipt requested, and addressed to the address
specified for each party hereto at the beginning of this Agreement or to such
other address as any party hereto shall have designated by written notice to the
other in the manner specified above. Each party shall also be entitled to give
notices by such other means that the party giving such notice obtains documented
evidence of receipt of the notice itself.

 

7



--------------------------------------------------------------------------------

12. Headings

 

12.1 The descriptive words or phrases at the head of the various articles hereof
are inserted only as a convenience and for reference and in no way are intended
to be a part of this Agreement, or in any way define, limit or describe the
scope or intent of the particular article to which they refer.

 

13. Irrevocable Rights in Favor of the Company

 

13.1 All the provisions of this Agreement purporting to grant rights and/or
otherwise made in favor of the Company and/or the Shareholder, are irrevocable
by Mr. Melzi; the Company may directly exercise those rights and/or otherwise
take advantage of such provisions.

 

14. Conduct Provisions of the Company and Compliance with FCPA

 

14.1 Mr. Melzi acknowledges that the Company, the Shareholder and the other
companies of Zimmer Group, adopted and shall adopt provisions of business ethics
with the purpose of regulating the conduct of their own employees, non-employed
collaborators, members of boards of directors, providers of works or services
and business partners.

 

14.2 Mr. Melzi undertakes to fully comply with all business ethics conduct
provisions from time to time adopted by the Company and, generally, by the
companies of Zimmer Group (including any future amendments, new provisions,
related or replacing provisions).

 

14.3 Mr. Melzi shall comply with, and will not cause Shareholder and its
subsidiaries, affiliates, associates, directors, officers, employees,
representatives or agents worldwide to be in violation of the United States
Foreign Corrupt Practices Act (the “FCPA”) and all relevant regulations
prohibiting bribery. Without limiting the foregoing, Mr. Melzi will not,
directly or indirectly, pay any money to, or offer or give anything of value to,
any “government official” as that term is used in the FCPA and any other
applicable regulation, in order to obtain or retain business or to secure any
commercial or financial advantage for Shareholder or any Zimmer Group companies
or for himself.

 

14.4 Should Mr. Melzi be in breach of one or more of the conduct provisions
under paragraph 14, the Shareholder shall be entitled to terminate this
Agreement for the purposes of article 1456 of the Italian civil code and in that
event this covenant shall be deemed an express termination clause and
termination shall be exclusively attributable to Mr. Melzi’s breach. Moreover
Mr. Melzi acknowledges and agrees that the breach of conduct provisions is a
“giusta causa” (just cause) of revocation of Mr. Melzi, from any corporate
office held in accordance to paragraph 1.1 and that as such may be enforced by
the Company.

 

8



--------------------------------------------------------------------------------

14.5 Mr. Melzi undertakes to indemnify and hold harmless the Shareholder from
any further liabilities, costs or expenses that may derive to the Shareholder in
case the circumstances under paragraph 14 above occur and in any case (i) from
any further liabilities, costs or expenses that may arise out or in connection
with the default by Mr. Melzi of the obligations herein provided; and (ii) from
any further liabilities, costs or expenses that may arise out or in connection
with actions of third parties based on said default.

 

14.6 Mr. Melzi commits to timely take all trainings as requested by the Company
and/or the Shareholder from time to time, including, but not limited to,
training related to Zimmer’s Code of Business Conduct, business ethics,
healthcare compliance, global anticorruption policies and compliance with the
FCPA.

 

15. Express termination clause

 

15.1 Shareholder shall be entitled to terminate this Agreement for the purposes
of article 1456 of the Italian civil code, and in that event termination shall
be exclusively attributable to Mr. Melzi, in case of: (i) serious breach, by
Mr. Melzi, of the legal obligations as director of the Company; (ii) serious
breach, by Mr. Melzi, of the Shareholder’s corporate policies and regulations;
(iii) breach of Confidentiality obligations contained in paragraph 6;
(iv) breach of any Non Compete or Non Solicitation Covenant contained in
paragraph 8; (v) impossibility to perform his services under this Agreement for
a period exceeding three (3) calendar months due to disability, injury or
sickness; or (vi) Mr. Melzi’s death.

 

15.2 Mr. Melzi acknowledges and agrees that the breaches provided for in
previous paragraph 15.1 are “giusta causa” (just cause) of termination of this
Agreement and that as such may be enforced by the Company, with no prejudice of
other possible hypotheses of just cause of revocation from the position of
director not expressly mentioned in this Agreement.

 

15.3 In the event of early termination of this Agreement before April 30, 2016
by initiative of the Shareholder and/or the Company for any reason different
from those listed under paragraph 15.1 above, Mr. Melzi shall be entitled to
payment of the remainder of the compensation still payable under paragraph 3.1
above from the date of early termination until April 30, 2016.

 

15.4 Mr. Melzi undertakes to indemnify and hold harmless the Shareholder from
any further liabilities, costs or expenses that may derive to the Shareholder in
case the circumstances under paragraph 15.1 above occur, except for the
circumstances under (v) and (vi) above, and in any case (i) from any further
liabilities, costs or expenses that may arise out or in connection with the
default by Mr. Melzi of the obligations herein provided; and (ii) from any
further liabilities, costs or expenses that may arise out or in connection with
actions of third parties based on said default.

 

9



--------------------------------------------------------------------------------

16. Covenant Not to Disparage

 

16.1 During the term of this Agreement and thereafter, Mr. Melzi will not make
or publish any disparaging or derogatory statements about the Company, the
Shareholder and/or any Zimmer Group company; about products, processes, or
services of the Company, the Shareholder and/or any Zimmer Group company; or
about the past, present and future officers, directors, employees, attorneys and
agents of the Company, the Shareholder and/or any Zimmer Group
company. Disparaging or derogatory statements include, but are not limited to,
negative statements regarding the business or other practices of the Company,
the Shareholder and/or any Zimmer Group company; provided, however, nothing
herein shall prohibit Mr. Melzi from providing any information as may be
compelled by law or legal process.

 

17. Condition precedent

 

17.1 The effects of this Agreement shall become binding and enforceable
conditional upon Mr. Melzi having executed before the Labour Office or
associations and by no later than April 28, 2013, a separation agreement with
the Company relating to his current employment, in the format and with the
content agreed between the Company and Mr. Melzi concurrently with the signing
of the present Agreement.

 

18. Governing Law and Jurisdiction

 

18.1 This Agreement shall entirely be governed by Italian law and except as
otherwise provided for by mandatory provisions of law, the Court of Milan shall
have exclusive jurisdiction over any dispute that might arise between the
parties hereto, concerning or in anyway connected with this Agreement.

[Remainder of page intentionally left blank; signatures appear on following
page]

 

10



--------------------------------------------------------------------------------

Warsaw, Indiana, USA    December 5, 2012 Zimmer, Inc. By:  

/s/ William P. Fisher

William P. Fisher Senior Vice President, Global Human Resources Warsaw, Indiana,
USA    December 5, 2012 Zimmer S.r.l. By:  

/s/ James T. Crines

James T. Crines President of the Board Milan, Italy    December 12, 2012
Mr. Bruno A. Melzi

/s/ Bruno A. Melzi

The parties reciprocally acknowledge that the terms and conditions of this
agreement have been subject to negotiation as between themselves and therefore
that the provisions of articles 1341 and 1342 of Italian civil code do not
apply. In any event, for the mere purposes of avoiding any doubt, Mr. Melzi and
the Company declare that they have duly taken into consideration and
specifically approved the following provisions:

 

1.2 (Shareholder’s right to amend, reduce or broaden the scope of the powers
delegated to Mr. Melzi);

 

1.4 (Restrictions on other board appointments);

 

2.1 (Mr. Melzi’s undertaking to devote all of his business time);

 

5.1 (ownership of Work, created or conceived by Mr. Melzi to the Company);

 

11



--------------------------------------------------------------------------------

6.1 (prohibition to communicate and use Confidential Information);

 

8.1 (covenant Not to Compete and Not to Solicit);

 

8.4 (liquidated damages);

 

13.1 (irrevocable Rights in Favor of the Company);

 

14.2 (Mr. Melzi’s undertaking to comply with the conduct provisions that concern
members of Boards of Directors and to the extent consistent with his position,
to other conduct provisions);

 

14.3 (Mr. Melzi’s undertaking to comply with the FCPA);

 

14.4 (express termination clause and revocation for “giusta causa” (just cause)
by the Company referred to Mr. Melzi’s undertakings contained in paragraphs 14.2
and 14.3);

 

15.1 (express termination clause);

 

15.2 (termination for “giusta causa” [just cause] by the Company);

 

15.3 (faculty of early termination);

 

16.1 (covenant non to disparage);

 

17.1 (condition precedent);

 

18.1 (jurisdiction).

 

Warsaw, Indiana, USA     December 5, 2012 Zimmer S.r.l. By:  

/s/ James T. Crines

James T. Crines President of the Board Milan, Italy     December 12, 2012
Mr. Bruno A. Melzi

/s/ Bruno A. Melzi

 

12